



Exhibit 10.3


HRG GROUP, INC.
450 Park Avenue, 29th Floor
New York, NY 10022


January 20, 2017
Ehsan Zargar
c/o HRG Group, Inc.
450 Park Avenue, 29th Floor
New York, NY 10022
Dear Mr. Zargar,
HRG Group, Inc. (“HRG”) is pleased to provide you (“you” or the “Employee”) with
a retention bonus and/or severance upon and in accordance with the terms of this
letter agreement (this “Agreement”).
1.
Retention Bonus. Subject to Section 2 below, provided that you remain employed
by HRG on a full-time basis from the date of this Agreement through each payment
date set forth on Exhibit A, HRG shall pay to you three separate retention bonus
payments each in an amount and on the date set forth on Exhibit A, less
applicable taxes and withholdings (each such payment, a “Designated Payment”).

2.
Termination During the Retention Period. Notwithstanding anything else herein to
the contrary, you will not be eligible to receive any unpaid portion of the
Designated Payment and/or the COBRA Reimbursement (collectively, the “Payments”)
if you are terminated by HRG for Cause (as defined below) or you choose to
resign without Good Reason, in each case prior to the dates specified in clause
(1) of Exhibit A; provided that any portion of the Payments earned or paid prior
to such termination shall be retained by the Employee and will not be required
to be returned. If you are terminated by HRG for any reason other than Cause or
you resign with Good Reason or your employment ends as a result of your death or
termination by HRG as a result of Disability, in each case prior to the earning
or receiving the payments specified in clause (1) of Exhibit A and you have
otherwise complied with the terms of this Agreement, you shall receive the
Payments, subject to the Required Release and the timing set forth in Section 3
below. You shall be entitled to receive and HRG shall pay your accrued but
unpaid base salary, unused vacation time accrued through date of your
termination of employment (the “Termination Date”), and unreimbursed business
expenses (including participation in HRG’s FlexNet and the HRG 401K plans)
incurred through the Termination Date. The treatment of your restricted stock
and options to acquire stock of HRG shall be as set forth on Exhibit A.

3.
Required Release. Payment of the Payments and the other treatment of your equity
set forth on Exhibit A, is conditioned on your execution, delivery and
nonrevocation of HRG’s standard waiver and release of claims in HRG’s customary
form (“Release Letter”) within fifty-five days following the Retention End Date
or the date of your termination, if earlier (the “Release Condition”). After the
Retention End Date or any termination from the Company, HRG shall promptly (any
in any event within 10 business days following such event) provide you with the
Release Letter. Payments of amounts which do not constitute nonqualified
deferred compensation and are not subject to Section 409A (defined below) shall
be paid five (5) days after the Release Condition is satisfied and payments and
benefits which are subject to Section 409A shall be paid on the 60th day after
the Retention End Date or the date of your termination, if earlier (subject to
further delay under Section 7 below) provided that the Release Condition is
satisfied. You shall be under no obligation to seek other employment or
otherwise mitigate the obligations of HRG under this Agreement, and there shall
be no offset against amounts or benefits due you under this Agreement on account
of any compensation earned by you after your termination.

4.
Definitions. For purposes of this Agreement:

a.
“Cause” means: (A) willful misconduct in the performance of your duties for HRG
which causes material injury to HRG or its subsidiaries, (B) you willfully
engage in illegal conduct that is injurious to HRG or its subsidiaries, (C) your
material breach of the terms of this Agreement or your employment agreement, (D)
you willfully violate HRG’s written policies in a manner that causes material
injury to HRG; (E) you commit fraud or misappropriate, embezzle or misuse the
funds or property of HRG or its subsidiaries; (F) you engage in negligent
actions that results in the loss of a material amount of capital of HRG or its
subsidiaries; or (G) you willfully fail to follow the reasonable and lawful
instructions of the Board of Directors of HRG (“Board”) or your superiors that
are consistent with your position with HRG; provided, however, that you






--------------------------------------------------------------------------------





shall be provided a ten (10) day period to cure any of the events or occurrences
described in the immediately preceding clauses (C), (D) or (G) hereof, to the
extent curable. For purposes hereof, no act, or failure to act, on the part of
you shall be considered “willful” unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of HRG. An act, or failure to act, based on specific
authority given pursuant to a resolution duly adopted by the Board or based upon
the written advice of outside counsel for HRG shall be presumed to be done, or
omitted to be done, by you in good faith and in the best interests of HRG.
b.
“COBRA Reimbursement” shall mean reimbursement for the cost of health insurance
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), in excess of the cost of such benefits that
active employees of HRG are required to pay, for a period of 6 months (or until
you obtain individual or family coverage through another employer, if earlier)
(the “COBRA Period”), provided that you timely elect COBRA coverage and subject
to the conditions that: (A) you are responsible for immediately notifying HRG if
you obtain alternative insurance coverage, (B) you will be responsible for the
entire COBRA premium amount after the end of the COBRA Period; (C) if you
decline COBRA coverage, then HRG will not make any alternative payment to you in
lieu of paying for COBRA premiums, and (D) such COBRA reimbursement payments
shall be paid on an after tax basis as additional taxable compensation to you.

c.
“Disability” shall mean your failure, because of illness, accident or any other
physical or mental incapacity, to perform the essential functions of your
position for 40 business days (consecutive or non-consecutive), subject to
reasonable accommodation provisions of applicable laws.

d.
“Good Reason” means the occurrence, without your express written consent, of any
of the following events: (A) a material diminution in your authority, duties or
responsibilities; (B) a diminution of base salary; (C) a change in the
geographic location of your principal place of performance of his services
hereunder to a location more than thirty (30) miles outside of New York City
that is also more than thirty (30) miles from your primary residence at the time
of such change, except for travel consistent with the terms of your employment
agreement; or (D) a material breach by HRG of this Agreement or your employment
agreement. You shall give HRG a written notice (specifying in detail the event
or circumstances claimed to give rise to Good Reason) within 25 days after you
have knowledge that an event or circumstances constituting Good Reason has
occurred, and if you fail to provide such timely notice, then such event or
circumstances will no longer constitute Good Reason. HRG shall have 30 days to
cure the event or circumstances described in such notice, and if such event or
circumstances are not timely cured, then you must actually terminate employment
within 120 days following the specified event or circumstances constituting Good
Reason; otherwise, such event or circumstances will no longer constitute Good
Reason.

e.
“Retention End Date” shall mean the earlier of (x) Transaction Closing Date and
(y) such earlier date as HRG may select at its sole discretion.

f.
“Transaction Closing Date” means the date the Company closes a sale, merger,
change in control or other strategic transaction involving the Company and
substantially all of its assets, which shall include the Company’s beneficial
ownership interests in both Spectrum Brands Holdings, Inc. (“SPB”) and Fidelity
& Guaranty Life Insurance Company (“FGL”) to the extent the Company beneficially
owns interests in SPB or FGL on such date

5.
Amendment of Employment Agreement. Your employment agreement with HRG shall
remain in full force and effect following execution of this Agreement, provided
that you and HRG hereby acknowledge and agree that (i) you will not be entitled
to any severance or separation pay pursuant to any other plan or arrangement of
HRG, whether pursuant to an employment agreement, severance plan, policy or
otherwise (even if your employment continues past the Retention End Date), (ii)
you will not be eligible for or entitled to receive any other bonus for fiscal
2017 or thereafter, in each case notwithstanding anything to the contrary in any
other agreement with HRG, in each case except as set forth herein. Except as
expressly modified by this Section 5, the employment agreement shall remain in
full force and effect. The parties recognize that some terms as used in the
employment agreement have definitions that differ from those terms in this
Agreement, and those definitions are intended to and should be construed
independently of each other.

6.
Employment Status. Nothing in this Agreement shall require you to remain
employed for any particular period of time, or guarantee your employment by HRG
for any particular period of time, except as specifically provided in the
employment agreement.

7.
Section 409A. It is the intention of HRG and Employee that this Agreement comply
with the requirements of Section 409A of the Internal Revenue Code, and this
Agreement will be interpreted in a manner intended to comply with or be exempt
from Section 409A. HRG and Employee agree to negotiate in good faith to make
amendments to this Agreement as the parties mutually agree are necessary or
desirable to avoid the imposition of taxes or penalties under






--------------------------------------------------------------------------------





Section 409A. Notwithstanding the foregoing, Employee shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for the account of Employee in connection with this Agreement
(including any taxes and penalties under Section 409A), and neither HRG nor any
affiliate shall have any obligation to indemnify or otherwise hold Employee (or
any beneficiary) harmless from any or all of such taxes or penalties.
Notwithstanding anything in this agreement to the contrary, in the event that
Employee is deemed to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation” subject
to Section 409A shall be made to Employee prior to the date that is six (6)
months after the date of Employee’s “separation from service” (as defined in
Section 409A) or, if earlier, Employee’s date of death. Following any applicable
six (6) month delay, all such delayed payments will be paid in a single lump sum
on the earliest permissible payment date. For purposes of Section 409A, each of
the payments that may be made under this agreement are designated as separate
payments. For purposes of this agreement, with respect to payments of any
amounts that are considered to be “deferred compensation” subject to Section
409A, references to “termination of employment” (and substantially similar
phrases) shall be interpreted and applied in a manner that is consistent with
the requirements of Section 409A relating to “separation from service”.
8.
Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the only agreement between the parties with respect to the subject
matter hereof, superseding in all respects any and all prior oral or written
agreements or understandings pertaining to the subject matter hereof, and shall
be amended or modified only in writing signed by both of the parties hereto.

9.
General. This Agreement shall be governed, enforced and construed under the laws
of the state of New York. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.



If you wish to accept this offer, please sign below and return the enclosed copy
of this Agreement to John McKeown no later than January 27, 2017. If you have
any questions, please do not hesitate to contact me.
Sincerely,
 
 
/s/ John McKeown
 
 
 
John McKeown
 
 
 
 
 

I have read, understand and accept the terms of this Agreement.
/s/ Ehsan Zargar
 
January 23, 2017
 
Ehsan Zargar    
 
Date
 
 
 
 
 








--------------------------------------------------------------------------------





Exhibit A


Summary of Certain Cash Payments:


1.
The “Designated Payment” shall be paid as follows:

a.
On June 30, 2017, you shall be paid $2,000,000, less applicable taxes and
withholdings,

b.
On October 2, 2017, you shall be paid $1,000,000, less applicable taxes and
withholdings; and

c.
On the Transaction Closing Date, you shall be paid $1,000,000, less applicable
taxes and withholdings.

Summary of Outstanding Restricted Stock and Option Awards:
Restricted Shares
Grant Date
Current Vesting Date
Vesting Date Following Termination*
Number of Shares
11/25/2014
11/29/2017
Earlier of 11/29/2017 or 5 business days after the Release Condition is
satisfied
25,539
Options**
Grant Date
Original Vesting Date
Vesting Date Following Termination*
Exercise Price
Number of Options
11/25/2014
11/29/2017
Earlier of 11/29/2017 or 5 business days after the Release Condition is
satisfied
$13.36
11,218



* HRG shall at your request “net settle” such restricted shares or options at
the time taxes are incurred (by deducting cash or stock subject to each tranche
of the award equivalent in value, as of the date taxation is triggered, to the
tax then owed with respect to such tranche, with the tax calculated at the
minimum applicable tax withholding rates), in each case subject to HRG’s ability
to comply with its contractual arrangements following such net share settlement,
including covenants in HRG’s debt agreements.


** Unless your employment is terminated for Cause (subject to the Required
Release), with respect to any option (or portion thereof) to purchase shares of
HRG stock that is exercisable as of the Termination Date (including, for the
avoidance of doubt, any option vested prior to the Termination Date that remain
unexercised on the Termination Date), you shall be permitted to exercise such
option (or portion thereof) at any time from the date that such option (or
portion thereof) first becomes exercisable through the first anniversary of the
Termination Date (the “Expiration Date”), but if, commencing on the 30th day
prior to the Expiration Date (the “Protection Date”), trading in the shares of
common stock is prohibited by HRG’s insider trading policy or federal securities
laws, as applicable (“Blacked Out”), the Expiration Date shall be automatically
extended until the date that is the 30th trading day that is not Blacked Out
following the Protection Date; (y) with respect to any option (or portion
thereof) to purchase shares of HRG stock that will become exercisable after the
Termination Date, you shall be permitted to exercise such option (or portion
thereof) at any time starting from the date such option (or portion thereof)
first becomes exercisable until the first anniversary of such date (the
“Post-Release Expiration Date”), but if, commencing on the 30th day prior to the
Post-Release Expiration Date (the “Post-Release Protection Date”), trading in
the shares of common stock is Blacked Out, the Post-Release Expiration Date
shall be automatically extended until the date that is the 30th trading day that
is not Blacked Out following the Post-Release Protection Date; provided that in
no event shall any exercise period under either clause (x) or (y) extend beyond
the 10th anniversary of the date of grant of the option in question (or such
earlier date as provided under Sections 12 or 13 of the HRG 2011 Omnibus Equity
Award Plan, as amended through the Termination Date.























